
	

114 HR 4189 IH: Stop Funding for Terrorism Act
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4189
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Mr. Fincher (for himself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to require congressional approval of rescissions of
			 determinations of countries as state sponsors of terrorism and waivers of
			 prohibitions on assistance to state sponsors of terrorism under that Act.
	
	
 1.Short titleThis Act may be cited as the Stop Funding for Terrorism Act. 2.Congressional approval of rescissions of determinations of countries as state sponsors of terrorism and waivers of prohibitions on assistance to state sponsors of terrorism under the Foreign Assistance Act of 1961 (a)In generalSection 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) is amended by adding at the end the following:
				
					(e)Additional requirements with respect to rescissions and waivers
 (1)RescissionsIn addition to meeting the requirements of paragraphs (1) and (2) of subsection (c), a determination made by the Secretary of State under subsection (a) may be rescinded only if Congress, within 45 days after receipt of a report under subsection (c)(2) with respect to a proposed rescission of such determination, enacts a joint resolution the matter after the resolving clause of which is as follows: That the proposed rescission of the determination under section 620A(a) of the Foreign Assistance Act of 1961 pursuant to the report submitted to the Congress on ___ is hereby approved., the blank to be completed with the appropriate date.
 (2)WaiversIn addition to meeting the requirements of paragraphs (1) and (2) of subsection (d), assistance prohibited by subsection (a) may be provided to a country described in that subsection only if Congress, within 45 days after receipt of a report under subsection (d)(2) with respect to a proposed waiver of assistance prohibited by subsection (a), enacts a joint resolution the matter after the resolving clause of which is as follows: That the proposed waiver of assistance prohibited under section 620A(a) of the Foreign Assistance Act of 1961 pursuant to the report submitted to the Congress on ___ is hereby approved., the blank to be completed with the appropriate date.
 (3)Congressional proceduresA joint resolution described in paragraph (1) or (2) and introduced within the appropriate 45-day period shall be considered in the Senate and the House of Representatives in accordance with paragraphs (3) through (7) of section 8066(c) of the Department of Defense Appropriations Act (as contained in Public Law 98–473), except that references in such paragraphs to the Committees on Appropriations of the House of Representatives and the Senate shall be deemed to be references to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, respectively..
 (b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and applies with respect to a proposed rescission of a determination of the Secretary of State under section 620A of the Foreign Assistance Act of 1961, or a proposed waiver of assistance prohibited by section 620A of the Foreign Assistance Act of 1961, that is contained in any report submitted under subsection (c)(2) or (d)(2), respectively, of such section on or after such date of enactment.
			
